Citation Nr: 9902704	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-33 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for residuals of frozen 
feet.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


INTRODUCTION

The veteran served from May 1951 to May 1953.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from August and September 1996 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  Those rating decisions, in 
part, denied service connection for hearing loss and 
residuals of frozen feet.


FINDINGS OF FACT

1.  There is no competent medical evidence linking the 
veterans current hearing loss to service.

2.  Disability related to frozen feet is not currently 
demonstrated.

3.  The veterans claims are not plausible.


CONCLUSION OF LAW

The appellant has not presented a well grounded claim for 
service connection for hearing loss and residuals of frozen 
feet, and, therefore, there is no statutory duty to assist 
the appellant in developing facts pertinent to this claim.  
38 U.S.C.A. §§ 101(16), 1110, 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Sensorineural hearing loss may be 
presumed to have been incurred during active military service 
if it is manifest to a degree of 10 percent within the first 
year following active service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

The law provides that a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a well grounded claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
affd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  

Hearing loss

The veterans service medical records are not available, but 
he has testified that he never went to sick call for hearing 
problems in service (Transcript of Hearing, March 12, 1998, 
p. 5 (T. at 5)), so the absence of such records is 
irrelevant.  His ears and hearing were within normal limits 
on his separation examination in May 1953.  A hearing loss 
meeting the definitional requirements of disability in 
38 C.F.R. § 3.385 (1998) was first shown on VA examination in 
August 1996, more than 43 years after service.  Thus, hearing 
loss was not shown in service or manifested to a degree of 10 
percent within one year of service.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  However, 
[a] claim for a disability cannot be well grounded unless 
there is a medical opinion that links the current disability 
to the appellant's term of service.  In the usual case this 
nexus would consist of a medical diagnosis of a current 
disability that looks backward to an in-service disease or 
injury and links the two.  Martin v. Gober, 10 Vet. 
App. 394 (1997); Caluza, 7 Vet. App. at 506; Dean v. Brown, 8 
Vet. App. 449, 455 (1995); Slater v. Brown, 9 Vet. App. 240 
(1996).  In this regard, the veteran contends that he has a 
hearing loss which was caused by exposure to machine gun fire 
in service and that he has had hearing problems since 
service.  The assertions of hearing loss since service are 
contradicted by the service separation examination and are 
not supported by any other objective evidence.  Although a 
letter from his employer dated in December 1997 states that 
he worked for the company from 1956 to 1991, that he had 
hearing problems during that employment and that the company 
required the wearing of hearing protection, this statement is 
very general in nature and does not support an assertion of 
hearing loss since service.  Moreover, at the VA audiometric 
examination in August 1996 the veteran stated that he had 
worn hearing protection for only the last 15 years of his 
assembly line job, thus indicating many postservice years of 
noise exposure.  

On VA audiometric examination the veteran described inservice 
and postservice noise exposure.  However, the examiner did 
not relate his present hearing loss to service or noise 
exposure therein, and, therefore, there is no competent 
medical evidence of a nexus between current hearing loss and 
service or current hearing loss and symptoms the veteran 
claims to have continued after service.  See Savage v. Gober, 
10 Vet. App. 489 (1997).

The veterans sworn testimony and other statements are not 
competent evidence to establish the etiology of his disorder.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  Because he is not a physician, the veteran is not 
competent to make a determination that his current hearing 
loss is the result of service or any noise exposure in 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492; 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

In summary, the Board finds that the veteran does not meet 
all elements of a well-grounded claim, specifically that 
element requiring competent evidence of a nexus between 
current disability and service.  Therefore, this claim must 
be denied.

Residuals of frozen feet

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that Secretarys and Courts interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed).

In this case, on the service separation examination in May 
1953 the veterans feet, lower extremities and vascular 
system were normal.  As with his hearing loss, he testified 
that he had not received any medical treatment for frozen 
feet in service (T. at 7), so the absence of the service 
medical records has no relevance.  On his claim for service 
connection submitted in 1996, he claimed treatment for frozen 
feet at a VA facility in 1996.  However, those treatment 
records make no reference to frozen feet but rather show 
treatment for diabetes mellitus, hypertension and anxiety.  
In fact, private and VA clinical records from 1971 through 
1997 show treatment for various disabilities but make no 
reference to a disability of the feet or residuals of cold 
injury.  

On examination of the veterans legs in August 1996 the VA 
examiner found external stigmata of arteriosclerosis and 
noted the history of cold injury to the feet provided by the 
veteran, but also noted that that condition was asymptomatic.  
The examiner also concluded that the burning sensations 
described by the veteran were most consistent with 
polyneuropathy and not related to cold injury to either foot.  
This evidence does not show current residuals of a cold 
injury to the feet, or frozen feet, and it does not relate 
any current symptoms to disease or injury in service.

In support of his claim, the veteran has submitted clinical 
records and statements from F.H. Sams, Jr., M.D.  The 
clinical records show that for the veteran first gave a 
history of cold injury to the feet during service in February 
1998 and that he reported that he had had symptoms of 
numbness, decreased sensation, coldness of the feet and 
burning sensation of the feet even before he had been 
diagnosed with diabetes in 1985.  As a result of this, Dr. 
Sams wrote a letter in which he stated that the veteran 
provided a history of cold injury to the feet in service and 
that he had experienced numbness and burning pain in the feet 
even during service.  He had frequent fungal infections and 
his feet stayed cold, but sweat a lot; these symptoms had 
become progressively worse over the years and had dated back 
before he was found to have diabetes in 1985.  Dr. Sams felt 
that the veteran suffered from long-term cold injuries to his 
feet as a result of cold exposure during military service.  
However, in a statement in March 1998 Dr. Sams reported that 
the earliest records he had pertaining to the veteran were 
from 1971 and that records from the period the veteran said 
he had been treated by Dr. Sams father from 1953 to 1955 
were not available.  Dr. Sams stated that he had based his 
opinion on several articles on long-term cold injuries and 
the history given by the veteran.  His examination of the 
veteran revealed very few positive physical findings, and 
these could be due to his diabetes.

Bare transcription of medical history provided by the veteran 
by a physician does not transform such evidence into 
competent medical evidence for the purposes of establishing a 
well grounded claim.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Although Dr. Sams initially provided an opinion that 
the veteran suffered long-term cold injury because of his 
inservice cold exposure, he later clarified that this was 
based on the history given by the veteran and medical 
articles and that the very few positive findings could be due 
to diabetes.  Thus, it appears that Dr. Sams has retracted 
his initial opinion , and his statements as a whole do not 
provide competent medical opinion that the veteran currently 
has residuals of cold injury to his feet sustained in 
service.  Consequently, the Board finds that there is no 
competent medical evidence that the veteran currently has a 
disability related to frozen feet in service.  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Service connection for hearing loss and for residuals of 
frozen feet is denied



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
